DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Definitions for the following limitations should be provided in the specification: adequate, sufficiently, inner, top, and bottom. See 112b rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "adequate" in claims 2 and 3 is a relative term which renders the claim indefinite.  The term "adequate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what adequate support looks like as what might be adequate for one patient might not be adequate for another patient.
relatively” in claim 3 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how stationary the device needs to keep the breast in order to be considered relatively stationary. 
The term "sufficiently" in claim 4 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what sufficiently rigid looks like as what might be sufficiently rigid for one use might not be sufficiently rigid for another use.
Claim 5 depends from claim 2 rejected above and therefore inherit the 35 U.S.C 112(b) deficiencies of their parent claim.
Claim 6 reciting the limitation "inner" in line 2 is found to be indefinite. It is unclear what the applicant means by the term “inner” as inner can have multiple meanings (i.e. the inside (deep tissue) of a breast). For the purpose of examination the examiner is interpreting “inner” to mean the medial side of the breast.
Claim 7 reciting the limitation "top" in line 2 is found to be indefinite. It is unclear what the applicant means by the term “top” as top can have multiple meanings (i.e. the top (anterior surface) of a breast). For the purpose of examination the examiner is interpreting “top” to mean the superior side of the breast.
Claim 8 reciting the limitation "bottom" in line 2 is found to be indefinite. It is unclear what the applicant means by the term “bottom” as bottom can have multiple meanings (i.e. the .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Evans (US 2012/0318277 A1).
Regarding claim 1, Evans teaches a support device (fig. 1 shows a orthosis (protective pad) for reducing and/or preventing breast tissue deformation upon compression forces applied in a direction thereto (fig. 9 (which is displayed below with labels) shows images of the breasts with the orthosis (C and D ) in place and without the orthosis (A and B) and for each scenario fig. 9 shows the patient without loading (A and C) and with a 15kg load (B and D), the device comprising: 

    PNG
    media_image1.png
    601
    504
    media_image1.png
    Greyscale

Figure 9
a central portion configured to rest upon a patient's sternum (para. 62, lines 4-7, “a central portion extending along a longitudinal axis of the orthosis to be receivable between the breasts of the subject to support the sternum”) and comprising a pair of opposing sides shaped and/or sized to fit between a pair of breasts (para. 86, lines 4-5, “a central portion extending between the breasts of the subject”); 

a lower portion extending from the central portion and configured to rest upon a patient's abdomen, the lower portion comprising a second pair of opposing extension members (para. 86, lines 8-10, “a lower portion extending below the breasts from the central portion outwardly toward opposite sides of the subject” and para. 62, lines 10-12, “opposed portions extending bilaterally outwardly from a caudal end of the central portion to support the lower ribcage/costal cartilage and/or upper abdomen”); wherein at least one of the central, upper, and lower portions has a surface configured to engage a portion of an imaging modality component applying force to the breasts (para. 41, lines 2-4, “an orthosis for placing between the breasts of a subject when resting face down on a supporting surface” the surface of the orthosis in contact with the support surface is configured so that if the component was a portion of an imaging modality rather than a support surface it would be able to engage the portion of the imaging modality in the same manner it does the support surface) and prevent and/or minimize contact between the portion of the imaging modality component and the pair of breasts when the support device is placed on the surface of the patient (fig. 9 above shows that when the orthosis is put into place the overall contact between the breasts and the support surface is reduced).
Regarding claim 2, Evans teaches the device of claim 1, as set forth above, wherein the support device comprises a material (para. 129) configured to provide adequate support upon 
Regarding claim 3, Evans teaches the device of claim 2, as set forth above, wherein the adequate support is sufficient to maintain each breast in a relatively stationary position and resist deformation upon application of the compression thereto (fig. 9 above shows that when the loading is applied with the orthosis in place (D) the breasts remain stationary and do not flare out to the sides as when the loading is applied but there is no orthosis in place (B), para. 146, lines 1-4, “an approximately 45% reduction in AP (anterior-posterior) compression and an about 28% reduction in ML (mesolateral) displacement was observed in the presence of the device”).
Regarding claim 6, Evans teaches the support device of claim 1, as set forth above, wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate an inner portion of a respective breast (figs. 1, 2, 5A and 5B show wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate and inner portion of the breasts).
Regarding claim 7, Evans teaches the support device of claim 1, as set forth above, wherein each of the first pair of opposing extension members of the upper portion comprises an arcuate shape configured to accommodate a top portion of a respective breast (para. 24, lines 1-3, “adjacent edge portion of the central and cephalad portions form curves which define laterally inner cephalad boundaries of the spaces”, figs. 1, 2, 5A and 5B show wherein each opposing 
Regarding claim 8, Evans teaches the support device of claim 1, as set forth above, wherein each of the second pair of opposing extension members of the lower portion comprises an arcuate shape configured to accommodate a bottom portion of a respective breast (para. 18, lines 1-3, “adjacent edge portions of the central and caudal portions form curves which define laterally inner caudal boundaries of the spaces”, figs. 1, 2, 5A and 5B show wherein each opposing members of the bottom portion comprises an arcuate shape configured to accommodate and inner portion of the breasts).
Regarding claim 9, Evans teaches the support device of claim 1, as set forth above, wherein the support device has an x-shape or I-beam shape (fig. 1 shows the support device having an x-shape or I-beam shape).
Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Noras (US 2009/0054757 A1, cited in the Applicant’s 08/19/2019 IDS).
Regarding claim 1, Noras teaches a support device (fig. 1, patient support 1) for reducing and/or preventing breast tissue deformation upon compression forces applied in a direction thereto (para. 29 and fig. 7 show a patient lying with their upper body being supported by patient support 1), the device comprising: 
a central portion (center zone ZC, Fig. 1 has been incorrectly labeled in the original application to have the center zone labeled as ZM, please refer to the fig. 1 provided below for the correct labels) configured to rest upon a patient's sternum (para. 30, line 7, “this center zone surface supports the patient’s sternum”) and comprising a pair of opposing sides shaped and/or sized to fit between a pair of breasts (para. 30, lines 7-24, “to the left and to the right of the 
an upper portion (front zone ZF, Fig. 1 has been incorrectly labeled in the original application to have the front zone labeled as ZV, please refer to the fig. 1 provided below for the correct labels) extending from the central portion and configured to rest upon a patient's upper chest, the upper portion comprising a first pair of opposing extension members; and 
a lower portion extending from the central portion and configured to rest upon a patient's abdomen (para. 32, lines 1-5, “the end zone ZE or the end surface… serves as the support surface 6 for the upper part of the user’s abdomen”), the lower portion comprising a second pair of opposing extension members (fig. 1 shows the end zone ZE having 2 members extending out horizontally from the center axis 20); wherein at least one of the central, upper, and lower portions has a surface configured to engage a portion of an imaging modality component (figs. 1-6 show wherein part of at least the central, upper, and lower portions has a surface (base plate 2) configured to engage a portion of mounting plate 11 which accommodates surface coils 37, 38 which are the imaging component) and prevent and/or minimize contact between the portion of the imaging modality component and the pair of breasts when the support device is placed on the surface of the patient (figs. 1-8 show patient support 1 minimizes contact between the surface coils 37, 38 and breasts 24, 26).

    PNG
    media_image2.png
    448
    560
    media_image2.png
    Greyscale

Regarding claim 6, Noras teaches the device of claim 1, as set forth above, wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate an inner portion of a respective breast (figs. 1, 2, 7, and 8 show wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate an inner portion of the breasts 24, 26).
Regarding claim 7, Noras teaches the device of claim 1, as set forth above, wherein each of the first pair of opposing extension members of the upper portion comprises an arcuate shape (fig. 1 shows the upper portion (front portion ZF (labeled ZV in fig. 1)) comprising a pair of opposing members, one on each side of the center axis 20 having an arcuate shape) configured to accommodate a top portion of a respective breast (figs. 1, 2, 7, and 8 show wherein each 
Regarding claim 8, Noras teaches the device of claim 1, as set forth above, wherein each of the second pair of opposing extension members of the lower portion comprises an arcuate shape (fig. 1 shows the lower portion (end zone ZE) comprising a pair of opposing members, one on each side of the center axis 20 having an arcuate shape) configured to accommodate a bottom portion of a respective breast (figs. 1, 2, 7, and 8 show wherein each opposing side of the central portion comprises an arcuate shape configured to accommodate a top portion of the breasts 24, 26).
Regarding claim 9, Noras teaches the device of claim 1, as set forth above, wherein the support device has an x-shape or I-beam shape (fig. 1 shows the patient support 1 having and x-shape or I-shape.
Regarding claim 10, modified Evans teaches the support device of claim 1, as set forth above. Noras further teaches wherein the support device is configured to be arranged in a stacked configuration with one or more other support devices to form an assembly of stacked support devices for accommodating larger breast sizes (fig. 3 shows patient support 1 being formed by base plate 2 and support plate 3 arranged in a stacked configuration, and para. 30, lines 21-24, “these cut-outs 32 and 33 which open wide towards the outside of the support plate 3, enable even larger breasts to hang through the respective cut-outs freely and very deeply, before being immobilized”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2012/0318277 A1) in view of Noras (US 2009/0054757 A1, cited in the Applicant’s 08/19/2019 IDS).
Regarding claim 4, Evans teaches the device of claim 2, as set forth above. 
Evans does not teach that the support device material comprises a sufficiently rigid polymer. 
However, 
Noras teaches wherein the material comprises a sufficiently rigid polymer (para. 24, lines 12-14, “all the components of the patient support 1 are made of an MR-appropriate material, such as, for example, plastic of the like”, a plastic is considered a rigid polymer).

Regarding claim 5, Evans teaches the device of claim 2, as set forth above. Noras further teaches wherein the support device comprises a solid foam form (para. 24, lines 12-14, “all the components of the patient support 1 are made of an MR-appropriate material, such as, for example, plastic of the like”, it is well understood that solid foam is a MR-appropriate material).
See motivation for claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793